Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirama (WO 2012/108120).  Hirama discloses a mounting structure mounting a first member (1) with a first hole (3) to a second member (2) with a second hole (4) using a clip (10).  The clip comprises: a first shaft portion (50) having a polygonal shape (54) shown with circular arc shaped corners, a first anchor potion (58) at one end and a first flange portion (52) at a second end; and a second shaft portion (20) having a second anchor portion (30) and a second flange portion (22).  The first shaft portion with the polygonal shape received in first hole with the longest diagonal of the polygonal shape longer than a minimum diagonal of the hole and the edge of the hole first nipped between first anchor portion and the first flange (shown in Fig. 8).  And the second shaft portion received in the second hole with an edge of the second hole nipped between the second anchor portion and the second flange.  Wherein the second shaft portion is at another end of the first shaft portion opposite the first anchor portion where the axis of the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirama.  Since Hirama is in a foreign language it is unclear if the first and second members are a vehicle panel and trim member.  The examiner takes notice that it is well known in the art to use clips to mount trim members on vehicle panels.

Response to Remarks
Applicant argues the claims define over Hirama because Hirama does not disclose the first and second shaft portion as “integrally formed”.  Applicant argues that in Hirama the grommet member 50 (which includes the claimed first shaft portion) and the pin member 20 (which includes the second shaft portion) are separate members.  In response, the examiner agrees that in Hirama the first and second shaft portions are separate members but, that does not preclude them from being “integrally formed”.   “Integrally formed” does not mean there cannot be two pieces.  According to marriam-webster.com “integral” is defined as “composed of constituent parts”; and according to lawinsider.com “integrally formed” means: “connected together so as to make up a single complete piece or unit, or so as to work 

Furthermore, if applicant wants to clarify the claims to require the clip be a single piece applicant should take into consideration the teachings of Lee (US 10,597,093), Gill (US 2015/0225971) and Togo Seisakusho (JPH0861336) all of which teach a single piece clip with offset first and second shaft portions. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677